DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 3/18/21 is acknowledged.

Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/21.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
In Figure 10, the block elements should be labeled with its description the block element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, the phrase “electrodes developed at a distance … of the electrode layer” is not clearly understood.  How are electrodes “developed”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/083632 (Su et al.).
With regards to claim 1, Su et al. discloses a MEMS system comprising, as illustrated in Figures 1-7B (namely Figures 2,4), a micromechanical z-inertial sensor 20,100; a substrate 25,100; a movable seismic mass 21,120 in a micromechanical functional layer; a torsion spring 22,23 (paragraph [0035]) that is connected to the movable seismic mass and about which the seismic mass is able to rotate (paragraphs [0007],[0035]); an electrode layer 140a,140b that is below (note: the word “below” is being considered broadly since no specific orientation is defined for the word) the seismic mass and that, in an outer region of the electrode layer, is connectible to a potential (e.g. ground; paragraph [0034]) of the substrate and is connected to the seismic mass via an insulating layer 130; electrodes 24,111 (note: as best understood based on the 112,2nd paragraph rejection set forth above) developed at a distance above and below an inner region of the electrode layer.  (See, paragraphs [0007],[0032] to [0036]).
With regards to claim 2, Su et al. further discloses the outer and inner regions of the electrode layer are connectible to different electrical potentials (e.g. GND, Vac) and are divided by an insulating channel 130 that is circumferentially around the inner region.  (See, paragraph [0034]; Figure 4).
With regards to claim 3, Su et al. further discloses at the outer region, at least one of the electrode layer and the seismic mass is unperforated.  (See, as observed in Figures 2,4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/083632 (Su et al.) in view of U.S. Patent Application Publication 2014/0338450 (Classen et al.).
With regards to claim 4, Su et al. does not disclose at least one of the electrode layer and the seismic mass is perforated at the outer region.
Classen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-9, a micromechanical z-inertial sensor 1; a substrate 2; a movable seismic mass 3 in a micromechanical functional layer; a torsion spring 4 that is connected to the movable seismic mass and about which the seismic mass is able to rotate; at least one of the electrode layer and the seismic mass is perforated at the outer region (e.g. seismic mass is perforated as observed in Figures 1,2).  (See, paragraphs [0030] to [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing at least one of the electrode layer and the seismic mass is perforated at the outer region as suggested by Classen et al to the system of Su et al. to have the ability to prevent drag due to air generated between the seismic mass and the substrate when the seismic mass is displaced towards the substrate on which a fixed electrode is formed.
With regards to claim 5, Classen et al., modifying Su et al., further discloses the electrode layer is connectible to a potential of the substrate by a spring element 11,12.  (See, paragraphs [0036] to [0037]).
With regards to claim 6, Classen et al., modifying Su et al., further discloses a stiffness of the spring element 11,12 is such that the spring element in a state of rest of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kaelberger et al., Reinmuth, Weiss et al., are related inertial sensors having a seismic mass, an insulating layer, an electrode positioned on a substrate

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/HELEN C KWOK/Primary Examiner, Art Unit 2861